

Exhibit 10.1
Lease Agreement


This Agreement is entered in Wuqing Tianjin on the day of January 1, 2010.


Party A: Tianjin Tianshi Group Co., Ltd.


Party B: Tianjin Tiens Biological Development Co., Ltd.


In the principle of fairness and mutual benefits as well as faith and credit,
Party A and Party B, through friendly consultations, signed and comply with the
certain agreement on the events that Party B uses Party A’s buildings and
related facilities and Party A supplies Party B with Oracle system service.


1. 
  Party A shall provide Party B with partial office buildings and related
facilities (see exhibit 1) in its plant, together with Oracle system service
(see exhibit 2).



2.
The Lease Term of using Party A’s buildings and related facilities as well as
the Oracle system service is one year, beginning on January 1, 2010 and
terminating on December 31, 2010.



3.
The costs incurred from the use, maintenance and service in the term Party B
using the buildings and related facilities as well as the service are
collectively referred to service fee in this agreement. Party B shall report
sales revenue to Party A monthly and pay the rent to Party A at the rate of 1%
of its sales revenue.



4.
Party B shall pay the rent quarterly prior to the 15th day of the current month
by wire transferring to the bank account designated by Party A.



5.
Party A’s responsibilities:



a) 
Party A shall insure the regular operation of the facilities in the buildings
and undertake the timely maintenance fee. Party A is responsible for
compensating Party B’s losses caused from the improper maintenance and
administration to the buildings and related facilities.

 
b) 
Party A shall insure the regular use of Oracle system.



c) 
Party A is responsible for providing Party B with guarantee of the ground and
original facilities and compensating Party B’s losses caused from the improper
behaviour the management staff and other users of Party A.



d) 
Party A is obliged to satisfy Party B’s reasonable and legal requirements during
the lease period.



e)
Party B shall timely notify Party A to take effective measures for any damages
or malfunction existing or happening on the premise that may affect the safe and
normal use of the premise.

 
6. 
Party B ’s responsibilities:



a) 
Party B promises to comply with the law in People’s Republic of China during the
lease period.

 
 
 

--------------------------------------------------------------------------------

 
 
b) 
Party B shall pay the related fee to Party A complied with the time set in the
agreement.

 
c) 
Party B shall properly use and take good care of each facility, and avoid any
abnormal damages. Party B shall be responsible for timely maintenance or
compensation for any malfunctions on the premise and its internal facilities
caused from its misuse or inappropriate use.

 
d) 
Party B shall keep the entire leased premise in a good condition when the term
of this agreement comes to the end. Party B shall reconvert everything to the
original state as Party A requires, except for normal wear and tear or original
defect.

 
7.
If the rent is overdue, Party B shall pay a late charge to Party A. The sum of
the late charge shall be equal to the number of days overdue times 3‰ of the
amount of the overdue rent.

 
8. 
Party A shall undertake the lost to Party B caused from Party A’s violating the
provisions.

 
9.
Any matters not covered in this agreement shall be further negotiated between
two parties, and a supplemental agreement shall be made. The supplemental
agreement and this agreement shall be equally valid.

 
10.
Both parties shall solve the disputes arising from the execution of this
agreement through negotiation. In the case that an agreement cannot be reached,
according to the law in People’s Republic of China, any party may summit the
dispute to the court on which the People’s Republic of China has the
jurisdiction.

 
11.
This agreement has two originals, and each party shall keep one of them.

 
12.
This agreement shall be effective from the date on which both parties sign on
it.

 
Party A(Signature):
 
Party B(Signature):
 
Tianjin Tianshi Group Co., Ltd.
 
Tianjin Tiens Biological Development Co., Ltd.
         
Address:
 
Address:
         
No.6 Yuanquan Road, Wuqing New-Tech Industrial Park, Tianjin, China
 
No.6 Yuanquan Road, Wuqing New-Tech Industrial Park, Tianjin, China
 
 
Legal Representative
 
Legal Representative
         
/s/ Jinyuan Li
 
/s/ Baolan Li
 
Jinyuan Li, President
 
Baolan Li, Director
 
Date: January 1, 2010
 
Date: January 1, 2010
 




--------------------------------------------------------------------------------


 
Exhibition 1:  Buildings list


Name
 
Address
 
Area
President Office Center
 
No.6 Yuanquan Road, New-Tech Industrial Park, Tianjin, China
 
  675.00㎡
Science and Trading Building
 
No.6 Yuanquan Road, New-Tech Industrial Park, Tianjin, China
 
  1182.50㎡



Exhibition 2:  System list


Name
 
Service
ORACLE System
 
Regular use of all the modules used by Tianjin Tiens Biological Development Co.,
Ltd.

 
 
 

--------------------------------------------------------------------------------

 
